3 F.3d 1577
303 U.S.App.D.C. 293
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Eddie J. MATHIS, Appellant.
No. 92-3259.
United States Court of Appeals, District of Columbia Circuit.
Aug. 27, 1993.

Before:  WALD, D.H. GINSBURG and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that this appeal be dismissed for lack of jurisdiction.  This court may review a refusal to depart downward from a range prescribed by the Sentencing Guidelines only if the district court imposes a sentence in violation of law or incorrectly applies the Guidelines.  See 18 U.S.C. Sec. 3742(a);   United States v. Ortez, 902 F.2d 61, 63 (D.C.Cir.1990) ("Decisions not to depart downward from an applicable guideline range are generally reviewable only to the extent that they were imposed as a result of an incorrect application of the Sentencing Guidelines").  The transcripts of the sentencing hearing show that the district court carefully considered appellant's argument for downward departure based on the time he served on the prior murder charge, but determined none was warranted.  Because the decision not to depart from the applicable Guideline range was the product of judicial discretion, this court is without jurisdiction to review that decision.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.